Citation Nr: 1220541	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  05-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to higher ratings for residuals of right medial meniscectomy with degenerative changes.

2. Entitlement to a higher rating for instability of the right knee.

3. Entitlement to higher ratings for limitation of motion of the left knee due to degenerative joint disease.

4. Entitlement to higher ratings for instability of the left knee.

5. Entitlement to a higher rating for residuals of a fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1976.

The issues dealing with the knees come to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded by the Board in January 2008 for further development.

Documentation thereafter included in the claims file shows that the issue of a higher rating for right ankle disability is also on appeal from an April 2006 rating decision.  All issues were remanded by the Board in May 2010 for further development.

During the course of the appeal, the RO issued several rating decisions which assigned different ratings from different dates; in other words, the appeal includes consideration of "staged ratings" involving different time periods for several of the disabilities.

The United States Court of Appeals for Veterans Claims (CAVC or Court) recently held that entitlement to a total compensation rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). TDIU has been granted in this case by way of a February 2011 rating decision, thereby rendering moot any analysis required by Rice.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the knee claims, the posture of these claims preclude Board adjudication at this time.  Significantly, the knee claims were not readjudicated by the AMC following the development requested in the Board's 2010 remand, including in the February 2012 supplemental statement of the case.  Instead, the AMC provided a February 2012 memorandum to the claims folder, addressed to the RO, which noted:

Your rating decision dated August 28, 2009, assigned a 30 percent evaluation for each knee after the end of the temporary 100 percent period due to the left and right total knee replacements.  However, you failed to end the separate evaluations for the left and right knees for instability.  The assigned 30 percent evaluation after the 100 percent convalescent period encompasses the instability in the evaluation.  These evaluations need to be discontinued and the veteran informed.

As it appears that AMC is not authorized to take the adjudicatory action it deems necessary with respect to the knee issues on appeal, it must send the claims folders to the RO for the necessary action prior to returning the case to the Board.  The Board is unable to adjudicate the knee claims when there are adjudicatory actions which require completion by the AOJ (agency of original jurisdiction).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (the Board cannot address a question that has not been addressed by the agency of original jurisdiction, if the appellant is prejudiced thereby).

With respect to the right ankle claim, a thorough review of the claims folders reveals that there is significant outstanding evidence which was reviewed by the RO at the time of the April 2006 rating decision (which serves as the basis for this appeal) that needs to be associated with the claims folders.  The April 2006 rating decision and the December 2006 statement of the case refer to the following evidence which is apparently not currently in the claims folder:  (1) treatment records from Kevin C. Lacour, M.D., from January 16 to January 18, 2006, which apparently show evidence of chronic right ankle injuries; and (2) a VA examination of the right ankle performed at the VAMC Dallas on March 8, 2006.  A February 7, 2006 VCAA notification letter is also referenced in the April 2006 rating decision but is not in the claims file.  

This missing evidence, presumably developed at the RO after the claims folders were certified to the Board (and presumably transferred) on September 15, 2005, suggests that there is an outstanding temporary folder which is located at the RO.  A copy of a September 21, 2009, e-mail from VBA personnel in Washington to VBA personnel at the RO indicate that the temporary file located at the RO had been requested but had not been received.  There is no further documentation regarding the development of an outstanding temporary folder. 

In addition, an undated document in Volume 3 of the claims folder appears to be a single page of a hearing transcript wherein the Veteran is testifying to his right ankle problems.  If it is a VA hearing, the full transcription of the hearing should be associated with the claims folders.  

Given that significant evidence with respect to the right ankle claim, including private treatment records and a March 2006 VA examination report, is not currently associated with the claims folder, appellate review is not proper at this time. 

Accordingly, the case is REMANDED for the following action:

1. The AMC should transfer this case to the to perform the adjudicatory action described in the February 14, 2012 memorandum to the file (at the top of Volume 4 of the claims folder).

2. VA treatment records developed since May 2008 should be obtained and associated with the claims folder.

3. Any temporary folder located at the RO should be associated with the claims folder.  Attempts to associate any temporary folder with the claims folder, and any responses received, should be documented.

4. If no temporary folder is located, or if the evidence noted below is not included in any temporary folder that is located, the AMC/RO should associate with the claims folder:
a. treatment records from Kevin C. Lacour, M.D., from January 16 to January 18, 2006, after obtaining any necessary authorization from the Veteran; and
b. a copy of a VA examination of the right ankle performed at the VAMC Dallas on March 8, 2006; and
c. any VA hearing transcript relevant to the claims on appeal.

5. After completion of the above, the AMC/RO should review the expanded record and adjudicate the claims, to include addressing the adjudicatory concerns noted in the February 12, 2012 memorandum to the file.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



